Exhibit 10.1

EXECUTION COPY

This PATENT ASSIGNMENT AND LICENSE AGREEMENT, dated May 21, 2008 (“Effective
Date”), is entered into by and between Ribotask ApS, having its offices at
Søndre Boulevard 44, 3, 5000 Odense C, Denmark, being a corporation established
under the laws of Denmark (“Assignor”), and Nastech Pharmaceutical Company Inc.,
having its offices at 3830 Monte Villa Parkway, Bothell, WA 98021, being a
corporation established under the laws of the State of Delaware, United States
of America (“Assignee”).

WHEREAS, Assignor has the right to assign the Assigned Patents (as defined
below) and Assignee desires to acquire ownership of the Assigned Patents; and

WHEREAS, Assignor desires to obtain a certain license from Assignee to the
Assigned Patents;

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, Assignor and Assignee agree as follows:

Section 1. Certain Definitions; Interpretation

1.1 For the purposes of this Agreement, unless the context otherwise requires,
the following terms will have the respective meanings set out below and
grammatical variations of such terms will have corresponding meanings:

“Agreement” means this Patent Assignment and License Agreement.

“Assigned Patents” means all patents and applications for patent identified in
Exhibit A hereto and any existing or future foreign counterpart patents or
patent applications claiming priority from any of the patents listed on Exhibit
A and any substitutes, divisions, continuations, continuations-in-part,
reissues, renewals, extensions, supplementary protection certificates, and the
like of any of such patents listed on Exhibit A or foreign counterparts.

“Affiliate” means a corporation or business entity that directly or indirectly
(1) is controlled by, controls, or is under common control with any entity
(which solely for the purpose of this definition means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a corporation or other business entity, whether through the
ownership of fifty percent (50%) or more (or the maximum ownership interest
permitted by law) of the voting securities or other interest in the corporation
or business, by contract, or otherwise) or (2) has the right to be allocated net
income or to receive payment of cash equal to fifty percent (50%) or more (or
the maximum interest permitted by law) of such net income or cash.



--------------------------------------------------------------------------------

“Confidential Information” means all proprietary and non-public business or
technical information, whether or not patentable, disclosed by one Party to the
other Party either in writing and marked “confidential” or disclosed orally and
reduced to a writing marked “confidential” within 30 days after the initial oral
disclosure and shall include, without limitation, all Patent-Related
Information, which shall be deemed Confidential Information of Assignee from and
after the Effective Date. Notwithstanding the foregoing, “Confidential
Information” shall not include any information that: (i) was in the public
domain as of the Effective Date or comes into the public domain during the term
of this Agreement through no act of the receiving Party; (ii) was independently
known to the receiving Party as shown by the receiving Party’s written records
prior to receipt from the disclosing Party, or made available to the receiving
Party by a Third Party without any violation of the obligations of such Third
Party or the receiving Party to the other Party; (iii) is independently
conceived, invented, or acquired by the receiving Party by persons who were not
exposed to Confidential Information.

“Cover” (including variations thereof such as “Covered” or “Covering”) means
that the manufacture, use, importation or sale of a product or material of any
kind (whether in the form of a kit, reagent, testing material, or otherwise)
would infringe a Valid Claim of an Assigned Patent in the absence of ownership
of or a grant of rights under such Assigned Patent. The determination of whether
an item is Covered by a Valid Claim shall be made on a country by country basis.

“Covered Product” means a product or material of any kind (whether in the form
of a kit, reagent, testing material, or otherwise), the manufacture, use,
importation or sale of which is Covered by a Valid Claim contained in an
Assigned Patent.

“Net Sales” means the gross invoice price of each Covered Product invoiced by a
Party or such Party’s Related Parties to the first Third Party, after deducting
(if not previously deducted) from the amount invoiced or received the following
(provided such deductions shall be incurred reasonably for the benefit of the
Covered Product):

(a) trade and quantity discounts other than early pay cash discounts;

(b) returns, rebates, chargebacks and allowances;

(c) discounts pursuant to indigent patient programs and patient discount
programs to include coupons;

(d) retroactive price reductions that are actually allowed or granted;

(e) sales commissions paid to Third Party distributors and/or selling agents
(which shall not include sales organizations, whether contracted or internal to
the Assignee); and

(f) sales or excise taxes, custom duties, and other governmental charges, to the
extent separately stated on the applicable invoice.

“New Drug Application” means the procedure defined by the United States Food and
Drug Administration, which must be adhered to in order to obtain FDA approval of
a new drug.

“Party” or “Parties” means Assignor or/and Assignee.

 

2



--------------------------------------------------------------------------------

“Patent Agency” means any federal, national, multinational, state, provincial or
local regulatory agency, department, bureau or other governmental entity with
authority to grant legally enforceable protection to inventions or discoveries.

“Patent-Related Information” means, for each Assigned Patent, the file wrapper
and file history for such Assigned Patent, any and all correspondence with any
Patent Agency with respect to an Assigned Patent (including any application,
whether or not a patent issued), and all internal disclosures, memoranda, legal
opinions, prior art, data, lab notes, and other documentation and materials
relating to or implementing each invention disclosed in such Assigned Patent.

“Quarterly Net Sales” shall mean the Net Sales invoiced during a calendar
quarter (January-March, April-June, July-September and October-December).

“Related Parties” means the Affiliates and sublicensees of a Party.

“Third Party” means any individual, estate, trust, partnership, joint venture,
association, firm, corporation, company or other entity which is not a Party
hereto or an Affiliate of such Party (or solely for purposes of calculating Net
Sales, is not a sublicensee of such Party).

“Valid Claim” shall mean (as to whether a molecule, formulation, method of use
or other activity is Covered) any claim set forth in an issued and unexpired
Assigned Patent or application which Patent or application (i) has not been
revoked or held unenforceable, unpatentable or invalid by a final decision of a
court or a governmental agency of competent jurisdiction (including without
limitation any competent patent office), from which decision no further appeal
is possible (ii) has not been withdrawn, disclaimed, denied or admitted by the
holder of the application or the patent to be invalid or unenforceable through
reissue, re-examination, disclaimer or otherwise and (iii) with respect to a
pending Patent application, has not been pending for more than ten (10) years.

1.2 The division of this Agreement into sections and subsections and the
insertion of headings are for convenience of reference only and will not affect
the interpretation of this Agreement. Unless otherwise indicated, any reference
in this Agreement to a section or subsection refers to the specified section or
subsection of this Agreement.

1.3 In this Agreement, words importing the singular number only will include the
plural and vice versa, words importing gender will include all genders and words
importing persons will include individuals, corporations, partnerships,
associations, trusts, unincorporated organizations, governmental bodies and
other legal or business entities of any kind whatsoever.

1.4 In this Agreement “hereof”, “herein”, “hereby”, “hereto” and similar terms
refer to this Agreement and not to any particular clause, paragraph or other
part of this Agreement. References to particular clauses are to clauses of this
Agreement unless another document is specified.

 

3



--------------------------------------------------------------------------------

1.5 In this Agreement “including” means including without limitation or
prejudice to the generality of any description, definition, term or phrase
preceding that word, and the word “include” and its derivatives will be
construed accordingly.

Section 2. Assignment of Assigned Patents

2.1 For and in consideration of the payments specified in Section 3 and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Assignor, the Assignor hereby (subject to the terms of this
Agreement) by these presents does sell, assign and transfer to Assignee all
right, title and interest in the United States of America and throughout the
world in and to the Assigned Patents existing now or in the future, the
inventions claimed in such Assigned Patents and the Patent-Related Information,
including without limitation:

(a) the right to prosecute the Assigned Patents with any Patent Agency, and to
do so in its own name;

(b) all right, title and interest in the United States of America and in the
world, in, to and under all patents granted directly or indirectly on or as a
result of the Assigned Patents and any reissues, reexaminations, renewals or
extensions of any thereof;

(c) the right to claim any and all benefits with respect to the Assigned Patents
which are or may be available in any country under the International Convention
For The Protection of Industrial Property, and any like treaties or laws;

(d) the right to claim and to enjoy the benefit of any priority dates
established by the Assigned Patents; and

(e) the right to sue for past, present and future infringements of the Assigned
Patents.

Assignor’s rights, title and interest (including in each case with respect to
clauses (a) through (e) above) are sold, assigned and transferred free and clear
of all encumbrances, said Assigned Patents and the Patent-Related Information to
be owned, held and enjoyed by the Assignee and its successors and assigns as
fully and exclusively as it would have been held and enjoyed by the Assignor had
this assignment and transfer not been made.

2.1.1 As promptly as practicable following the execution of this Agreement,
Assignor shall deliver to Assignee all copies and other physical embodiments of
the Patent-Related Information in Assignor’s possession or control in such form
as they may exist on the Effective Date.

2.1.2 From and after the Effective Date, Assignee shall be solely responsible
for all actions and all costs whatsoever, including attorney’s fees, arising
after the Effective Date and associated with the perfection of rights, title,
and interest in and to the Assigned Patents,

 

4



--------------------------------------------------------------------------------

provided however, that promptly upon request by Assignee but in any event not
later than thirty (30) business days after the Effective date, Assignor shall
deliver to Assignee an executed recordable assignment document having the form
and substance of Exhibit B (including Attachment A thereto). Upon Assignee’s
written request, Assignor shall execute and deliver to Assignee any written
documents necessary or appropriate, in Assignee’s sole discretion, to effectuate
the assignment to Assignee of any and all of Assignor’s rights to the Assigned
Patents as provided above, and will, at Assignee’s sole expense, execute all
papers and perform any other lawful acts requested by Assignee for the
preparation, prosecution, procurement, maintenance, enforcement and defense of
the Assigned Patents throughout the world, and will execute all documents and
perform any other lawful act necessary to vest in Assignee all of Assignor’s
right, title and interest in and to the Assigned Patents. To the extent that,
for any reason or no reason, the Assignor fails to comply with Assignor’s
obligations described above, Assignor hereby appoints Assignee as the Assignor’s
attorney in fact to execute and deliver any documents, and perform any acts,
that the Assignor would otherwise lawfully be obligated to execute and deliver
or perform pursuant to this Section 2.1.

2.1.3 Assignee’s representatives shall be responsible for preparing, perfecting,
recording and translating any documents that Assignee records to perfect its
right, title and interest in Assigned Patents with the Patent Agencies in any
jurisdiction. Assignee shall provide Assignor from time to time with any
documents requiring Assignor’s signature to the extent necessary for recording
(together with an English translation thereof, if requested), in a form similar
to Exhibit B except for any additional or different terms and conditions as may
commonly exist or would be necessitated by law in patent assignments by Assignor
under the laws of the local jurisdiction.

2.1.4 Subject to Section 6.4 and 6.5, from and after the Effective Date,
Assignee shall have the sole and absolute discretion to control the preparation,
filing, prosecution and maintenance of the Assigned Patents, using counsel of
its choice, and the Assignor shall cooperate, at the sole expense of the
Assignee, with all reasonable requests of the Assignee for assistance in the
preparation, filing, prosecution and maintenance of the Assigned Patents.
Assignee shall be solely responsible for all costs whatsoever, including
attorney’s fees, arising after the Effective Date and associated with the
preparation, filing, prosecution and maintenance of the Assigned Patents,
including any maintenance fees which become due for the Assigned Patents after
the Effective date. Assignor agrees to assist Assignee in implementing such
rights as follows:

(a) On or prior to the Effective Date, Assignor shall have provided to Assignee
a report listing all patent dockets and the names of attorneys, law firms or
foreign patent agents, as the case may be, currently assigned to the preparation
and prosecution of all Assigned Patents in the United States and foreign
jurisdictions. Such report shall accurately identify (i) all Assigned Patents
that have foreign statutory bar dates (i.e., dates by which foreign or
international patent applications must be filed), but which have not, as of the
Effective Date, been filed in the relevant foreign jurisdictions, and (ii) all
maintenance and/or annuity fees (United States and foreign) on Assigned Patents
that are due between the Effective Date and March 31, 2009.

 

5



--------------------------------------------------------------------------------

(b) Promptly following execution hereof, Assignor shall notify the attorneys,
law firms and foreign patent agents identified on the list referred to in
Section 2.1.4(a) of the transactions contemplated by this Agreement, including
the assignment hereunder to Assignee to all Assigned Patents.

(c) Upon the written request of Assignee and at Assignee’s expense, Assignor
will, through its foreign patent agents, provide communications to, and receive
communications from, foreign Patent Agencies regarding authorizations, patent
filings and prosecution responses for a period of up to ninety (90) days after
the Effective Date.

(d) Assignee hereby grants to Assignor a power of attorney to act on behalf of
Assignee and to direct attorneys and agents on behalf of Assignee with respect
to preparation, filing, prosecution and maintenance, as the case may be, for
Assigned Patents for a period of ninety (90) days after the Effective Date to
the extent necessary or appropriate to carry out the transition activities
contemplated by this Section 2.1.4. This power of attorney may be implemented by
any of the patent counsel of Assignor or through the attorneys, law firms and
foreign patent agents retained by Assignor (including those persons or law firms
expressly identified on the list referred to in Section 2.1.4(a)) such that
those persons and law firms are authorized to rely upon this power of attorney.
Unless there is insufficient time, prior to exercising a power of attorney,
Assignee shall be given the opportunity to comment on any pending action and
such comments must be accepted by the person exercising the Power of Attorney.

(e) Except as expressly provided in this Section 2.1.4, all patent application
filing costs, all prosecution costs for pending applications and all maintenance
and annuity costs for the Assigned Patents shall be borne by Assignor if due or
incurred prior to the Effective Date and shall be borne by Assignee if incurred
after the Effective Date. However, the Parties agree that Assignee shall
reimburse Assignor for all patent application filing costs and all prosecution
costs for pending applications reasonably incurred by Assignee with respect to
the Assigned Patents during the period from May 1, 2008 through the Effective
Date.

2.1.5 The Assignor will execute all such documents and do all such acts as may
be necessary or proper to support the acceptance of any application included in
the Assigned Patents and for procuring the grant of a patent pursuant to such
application. In the event that the United States Patent and Trademark Office
(“USPTO”) or any other Patent Agency sends to either Party an objection,
rejection, office action, a query, or a request demanding further information,
clarification or explanation, the Assignor shall make available to the Assignee
all information and render reasonable assistance with a view to satisfying the
USPTO or such Patent Agency that a patent should issue on the disclosed
invention in the form applied for.

2.1.6 In the event that the validity, enforceability or ownership of any
Assigned Patent is challenged on any point upon which the Assignor has or can
procure information or advice which may assist in meeting and defeating or
reducing the effect of such challenge, the Assignor agrees and/or undertakes to
supply or procure the supply of such information and/or advice without
unreasonable delay but subject to the right to charge the Assignee out-of-pocket
expenses properly and reasonably incurred in pursuance of this provision.

 

6



--------------------------------------------------------------------------------

2.1.7 In support of the patenting and utilization of the inventions disclosed in
the Assigned Patents by Assignee, Assignor agrees, upon the written request of
Assignee, to make corresponding assignments to Assignee, as may be appropriate,
of its rights and remedies against the inventors thereof, or any of them, so far
as relating to such inventions and arising by operation of law, estoppel,
implication or express contract, including, without limitation, those rights as
expressed in contracts between Assignor and present and past employees and
consultants.

2.1.8 If the assignment of any Assigned Patents would impose or result in any
obligation of Assignor to make any payments under applicable law or by reason of
agreement existing prior to the Effective Date to inventors under the laws of
any country, Assignee hereby undertakes to make such payment in the place and
stead of Assignor. Exhibit C hereto sets forth each such obligation of Assignor
in effect on the Effective Date, and Assignor agrees to notify Assignee in
writing at least sixty (60) days in advance of incurring any additional
obligation(s) to make such payments.

2.2 In the event that Assignee shall contemplate or commence any judicial or
administrative proceedings under any Assigned Patents, Assignor shall cooperate
with Assignee in respect of such proceeding or contemplated proceeding.
Assignor’s cooperation shall include providing relevant information and
documents that are in Assignor’s possession and making personnel available on
reasonable request for interview by counsel, and for execution of affidavits,
depositions and trial testimony if reasonably deemed necessary or desirable.
Assignee shall reimburse Assignor for all of Assignor’s out-of-pocket expenses
with respect to the foregoing.

2.3 Notwithstanding the above, Assignor shall without compensation assist in the
assignment of the Assigned Patents to the Assignee to a reasonable extent based
on a comparable assignment within the industry. If Assignor assists Assignee
beyond such reasonable extent, Assignor shall be entitled to charge Assignee a
fee for the assistance based on extra time used in compliance with industry
standards. Any out-of-pocket expenses incurred by Assignor shall be reimbursed,
if such expense prior was approved by Assignee.

Section 3. Consideration

3.1 As an inducement to Assignor to execute this Patent Assignment Agreement,
Assignee hereby grants to Assignor a royalty-bearing, worldwide, exclusive (even
as to Assignee) license (with the right to sublicense) to use the inventions,
ideas and information embodied in the Assigned Patents to develop, make, use and
sell products intended solely for use as reagents or products and methods
intended solely for use in testing for and diagnosing Conditions in humans,
animals or organisms, as well as products and methods intended for predicting or
testing the effect of treatment of Conditions in humans or animals. The term
“Conditions” includes but is not limited to conditions which are classified as
“diseases”.

 

7



--------------------------------------------------------------------------------

3.1.1 All rights under the Assigned Patents other than those expressly provided
in this Section 3.1 are hereby reserved to Assignee. For the avoidance of doubt,
Assignor shall have no right under such license to develop, make, use and sell
products intended for therapeutic use.

3.1.2 Assignor will use commercially reasonable efforts to commercialize (and
shall cause its sublicensees, if any, to use commercially reasonable efforts to
commercialize) the Assigned Patents in accordance with the scope of its license
hereunder. Assignor shall pay royalties on Net Sales of Covered Products under
such license at the same rates and on the same basis as specified in
Section 3.2.6 hereof and the provisions of Section 3.2.7 and Sections 3.3
through 3.7 (with suitable modifications reflecting the reversal of roles of the
Parties and the diagnostic nature of the Covered Products included in the
license) shall be deemed to constitute obligations of Assignor under such
license.

3.1.3 Assignor’s obligation to make the royalty payments on sales of Covered
Products shall continue, on a country by country basis, until expiration of the
last Assigned Patent with a Valid Claim Covering such Covered Product in such
country.

3.2 As consideration for the sale, assignment and transfer of the Assigned
Patents and the Patent-Related Information to Assignee by Assignor, Assignee
agrees to pay to Assignor:

3.2.1 $500,000, payable in the following four installments:

 

Date

  

Amount

Execution of Definitive Agreement

   $ 50,000

August 1, 2008

   $ 50,000

November 1, 2008

   $ 200,000

February 1, 2009

   $ 200,000

3.2.2 within thirty (30) days following presentation to Assignee of suitable
documentation, all of Assignor’s costs and expenses relating to the prosecution
of the Assigned Patents which first become due after May 1, 2008;

3.2.3 a onetime milestone payment of $250,000 within thirty (30) days following
the dosing of the first patient in the first clinical trial in the United States
or the European Union of the first Covered Product;

3.2.4 a onetime milestone payment of $2,000,000 within thirty (30) days
following the first approval obtained by Assignee or its Related Parties from
the United States Food and Drug Administration (“FDA”) of a New Drug Application
(“NDA”) for a Covered Product;

 

8



--------------------------------------------------------------------------------

3.2.5 a onetime milestone payment of $1,000,000 within thirty (30) days
following FDA approval of each NDA covering an additional Covered Product;

3.2.6 for each calendar quarter until the calendar quarter in which the last
Assigned Patent expires, royalties on aggregate worldwide Net Sales for such
quarter according to the following schedule:

 

Royalty Tier

   Royalty  

On Quarterly Net Sales less than and including $100 million

   1 % 

On Quarterly Net Sales greater than $100 million and equal to or less than $200
million

   1.5 % 

On Quarterly Net Sales in excess of $200 million

   2 % 

Royalty payments payable hereunder will be paid to Assignor not later than
forty-five (45) calendar days following the end of the calendar quarter in which
the obligation to make such payment obligation accrues. The obligation to make
the royalty payments on sales of Covered Products shall continue, on a country
by country basis, until expiration of the last Assigned Patent with a Valid
Claim Covering such Covered Product in such country; and

3.2.7 five percent (5%) of any license or milestone payments paid to Assignee by
a Third Party under any exclusive or non-exclusive license of the therapeutic
rights under the Assigned Patents granted by Assignee to any Third Party;
provided, however, that if the event giving rise to such license or milestone
payment by a Third Party is the same as an event specified in Sections 3.2.2,
3.2.3 or 3.2.4, Assignee’s obligation shall be to pay the greater of the
milestone specified in such Section or such five percent (5%), but not both.

3.3 Assignee shall obtain from each of its Related Parties all information with
respect to sales of Covered Products made by such Related Parties to Third
Parties necessary to calculate Net Sales by such Related Party (and include such
information in the calculation of Net Sales reported in the royalty reports
described in Section 3.4). Any such sales by Related Parties will be deemed
sales by Assignee for purposes of computing Net Sales.

3.4 Each payment made hereunder shall be accompanied by a report in writing
showing the period and/or the milestone to which such payment applies and, for
each royalty report, the amount billed to Third Parties for each Covered Product
during the relevant calendar quarter, the deductions from the amount billed for
each Covered Product to arrive at Net Sales, the total Net Sales for the
calendar quarter for each Covered Product, the conversion rate (determined in
accordance with Section 3.5) for the calendar quarter used to convert any
currency other than U.S. Dollars (“Dollars”) into Dollars and the royalties due
on account of such Net Sales.

3.5 Where customers in any country are billed in a currency other than Dollars,
then for purposes of computing royalty payments on Net Sales for any calendar
quarter, the aggregate of Net Sales billed in such currency for such quarter
shall be converted into Dollars at the commercial rate at which Dollars could be
purchased with such foreign currency (the “Dollar

 

9



--------------------------------------------------------------------------------

Purchase Rate”) on the last business day of such quarter, based on the Dollar
Purchase Rate on such date as quoted by Citibank, N.A. in New York or other such
valid source as agreed by the Parties if Citibank, NA in New York no longer
exists. Net Sales in such country for such quarter as so converted shall be
included in aggregate worldwide Net Sales for purposes of determining the
royalty due to Assignor under Section 3.1.

3.6 Except as otherwise provided in this Section 3.6, (a) all amounts of
royalties and milestone payments payable by Assignee pursuant to this shall be
paid in Dollars without deducting therefrom any tax, duty, charge, conversion or
remittance fee, commission, discount or other fee payable in respect of such
royalty payment and (b) if any tax, however denominated, is levied against
Assignor in the Territory solely because of Assignee business conducted pursuant
to this Agreement, then Assignee shall pay such tax timely without deduction
from any royalty payment. Notwithstanding the foregoing, any and all taxes
levied by a proper taxing authority required to be withheld by Assignee on
account of royalties accruing to Assignor under this Agreement may be deducted
from such royalty payment; provided that (x) such amount is promptly paid for on
behalf of Assignor to the appropriate tax authorities and (y) Assignee furnishes
Assignor with official tax receipts or other appropriate evidence of payment
issued by the appropriate tax authorities. Assignor shall be solely responsible
for filing any returns or information with the relevant tax authorities in order
to secure a reduction in withholding tax to the appropriate rate prevailing
taxation treaty between the relevant jurisdiction and the United States, and
Assignee shall undertake to cooperate with all reasonable requests of Assignor,
if requested, in this respect.

3.7 Assignee shall keep all records relating to sales of Covered Products in any
period for not less than three (3) years from the date of the royalty report for
such period.

3.7.1 From time to time until three (3) years following expiration of the last
Assigned Patent with a Valid Claim Covering any Covered Product, Assignor and
its designated representatives or advisors shall have the right, at Assignor’s
expense, to have an independent certified public accounting firm of nationally
recognized standing selected by Assignor and reasonably acceptable to Assignee,
at the Assignor’s expense, examine such of the records of Assignee as may be
reasonably necessary to verify the accuracy of the royalty reports hereunder,
but Assignor shall not be allowed to audit any single calendar year more than
once absent a demonstration of a reasonable basis for such additional audit.
Assignee shall make such records available for inspection during regular
business hours at such place or places where such records are customarily kept,
upon reasonable notice from Assignor.

3.7.2 All information learned by such accounting firm in the course of any audit
or inspection hereunder shall be deemed Confidential Information of Assignee.
The accounting firm shall disclose to Assignor only whether the royalty reports
are correct or incorrect and the specific details concerning any discrepancies,
including sufficient information to enable Assignor to pursue the correction of
any discrepancies. No other information shall be provided to Assignor.

 

10



--------------------------------------------------------------------------------

3.7.3 If the audit reveals an error in Assignor’s favor (i.e., an underpayment)
which is greater than five percent (5%) of the amounts due from Assignee
specified in Assignee’s royalty report for such quarter, Assignee shall, in
addition to immediately remitting to Assignor the amount of underpayment,
(i) pay for the cost of such audit and (ii) pay interest to Assignor on such
underpayment from the date such amounts were accrued until the date such amounts
are paid at a rate per annum that is one percent (1%) higher than the prime rate
reported in the New York edition of The Wall Street Journal (or if The Wall
Street Journal is no longer published, then such other leading daily business
and financial periodical of general circulation as the Parties may reasonably
agree) on the last date of publication preceding the date payment was due (the
“Late Payment Rate”). In the event the audit shows that Assignee has overpaid
any royalties or milestone payments due to Assignor hereunder, Assignee shall be
allowed to deduct the amount of such overpayment (plus interest on such
overpayment at the Late Payment Rate from the date of such overpayment) from the
next royalty payment due to Assignor, provided, however, that the next royalty
payment shall not be reduced by such deduction to less than 75% of the royalties
due as reflected on the royalty report for such quarter. Amounts not deducted in
any calendar quarter as a result of the limitation in the preceding sentence may
be deducted (subject to such limitation) in subsequent quarters.

3.8 Assignee shall have the right, at any time during the period commencing
October 1, 2008 and ending November 1, 2008 (the date on which the third
installment of $200,000 is due under Section 3.1.1), to re-assign to Assignor
the Assigned Patents and all Patent-Related Information, whether initially
obtained by Assignee from Assignor or created or developed by Assignee during
the period after the Effective Date and prior to the date on which notice of
such assignment is delivered to Assignor (the “Assignment Notice”). The
Assignment Notice shall be accompanied by a Patent Assignment Agreement
substantially in the form of this Agreement (subject to suitable modification
relating to the change in the Parties’ respective roles thereunder) (the
“Re-Assignment Agreement”), except that neither Assignee nor Assignor shall have
any obligation to make any payments to the other of any kind, including of the
type specified in Section 3 of this Agreement. Assignee shall not incur any
liability or penalty as a result of exercising its rights under this
Section 3.8. Assignor shall promptly execute and return to Assignee a copy of
the Re-Assignment Agreement. Upon delivery to Assignor of the Assignment Notice
and an executed version of the Re-Assignment Agreement, Assignee shall be
relieved of any further liability or responsibility with respect to the Assigned
Patents and the Covered Products except as expressly provided in the
Re-Assignment Agreement.

3.9 Assignee will use commercially reasonable efforts to commercialize (and
shall cause its sublicensees, if any, to use commercially reasonable efforts to
commercialize) the Assigned Patents. For each year, a short report on the
activities of the Assignee on its activities towards commercialization of the
Assigned Patents shall be provided to the Assignor. The first report is due by
February 1, 2010 covering the activities in the year 2009, the second report is
due by February 1, 2011 covering the activities in the year 2010, etc.
Commercially reasonable efforts means that Assignee will take such actions, will
exert such effort and will employ such resources as are consistent with efforts
that would be employed by a pharmaceutical company with resources equivalent to
Assignee’s with respect to research activities seeking to exploit specific
proprietary scientific knowledge, taking into consideration the results to date
of the research and the anticipated commercial opportunity. If such efforts are
hindered or delayed due to reasons beyond the control of Assignee; the Parties
agree to discuss the situation in good faith. If, however, Assignor believes
that such efforts have been halted for other reasons (such as

 

11



--------------------------------------------------------------------------------

changed priorities by the Assignee), Assignor shall provide notice to Assignee
of Assignor’s belief and the reasons for such belief and the parties shall
promptly meet to discuss the situation in good faith. If the Assignee is unable
within 60 days of Assignor’s notice to satisfy the Assignor to its reasonable
satisfaction that halting commercialization is justified, the Assignee agrees to
submit the reasonableness of halting commercialization to arbitration under
Section 8 and, if halting commercialization is found to be unreasonable, to
reassign the Assigned Patents and all Patent-Related Information, whether
initially obtained by Assignee from Assignor or created or developed by Assignee
during the period after the Effective Date and prior to the date on which notice
of such assignment is delivered to Assignor (the “Assignment Notice”). The
Assignment Notice shall be accompanied by a Patent Assignment Agreement
substantially in the form of this Agreement (subject to suitable modification
relating to the change in the Parties’ respective roles thereunder) (the
“Re-Assignment Agreement”). Assignee shall promptly execute and return to
Assignor a copy of the Re-Assignment Agreement. Assignee shall be relieved of
any further liability or responsibility with respect to the Assigned Patents and
the Covered Products except as expressly provided in the Re-Assignment
Agreement.

Section 4. Representations and Warranties of the Assignor

4.1 Assignor represents and warrants to the Assignee as of the Effective Date as
follows:

4.1.1 Assignor is a corporation duly incorporated, validly existing, and in good
standing under the laws of the Kingdom of Denmark and has the power, authority,
and capacity to enter into this Agreement and to carry out its terms.

4.1.2 The execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of the Assignor, and this Agreement
constitutes a valid and binding obligation of the Assignor enforceable against
the Assignor in accordance with its terms.

4.1.3 Assignor is the legal and beneficial owner of the Assigned Patents and the
Patent-Related Information, free and clear of all encumbrances whatsoever, and
is not a party to or bound by any contract or any other obligation whatsoever
that limits or impairs its ability to sell, transfer, assign or convey, or that
otherwise affects, the Assigned Patents and the Patent-Related Information.

4.1.4 Assignor has the right to convey, assign and transfer all of the right,
title and interest in the Assigned Patents and the Patent-Related Information in
the manner provided herein.

4.1.5 Assignor has not granted any person other than Assignee any interest in or
right to use the Assigned Patents.

 

12



--------------------------------------------------------------------------------

4.1.6 Assignor is not aware of any claim of infringement (or the inducing of or
contribution to the infringement) of any intellectual property rights of any
other person arising from the practice of the Assigned Patents or the use of any
inventions, technology or ideas disclosed therein, nor has Assignor received any
notice that use of the Assigned Patents infringes upon or breaches or will
infringe upon or breach any intellectual property rights of any other person.

4.1.7 Assignor, including its officers, employees and agents, makes no
representations or warranties to Assignee that the Assigned Patents are or will
be held valid or enforceable, or that the manufacture, importation, use, offer
for sale, sale or other distribution of any Covered Products will not infringe
any patent or other rights.

Section 5. Representations of Assignee

5.1 Assignee represents and warrants to Assignor as follows:

5.1.1 Assignee is a corporation duly incorporated, validly existing, and in good
standing under the laws of State of Delaware, and has the power, authority, and
capacity to enter into this Agreement and to carry out its terms.

5.1.2 The execution and delivery of this Agreement and the License Agreement and
the completion of the transactions contemplated hereby and thereby has been duly
and validly authorized by all necessary corporate action on the part of
Assignee, and this Agreement constitutes (and the License Agreement assuming due
execution and delivery thereof by Assignor will constitute) a valid and binding
obligation of the Assignee, enforceable against the Assignee in accordance with
its terms.

5.1.3 Assignee, including its officers, employees and agents, makes no
representations or warranties to Assignor that the Assigned Patents are or will
be held valid or enforceable, or that the manufacture, importation, use, offer
for sale, sale or other distribution of any Covered Products will not infringe
any patent or other rights.

Section 6. Enforcement

6.1 Assignor agrees to promptly notify Assignee in writing of any infringement
or misappropriation or claim of infringement of Third Party rights in respect of
any of the Assigned Patents of which Assignor becomes aware and will provide
Assignee with any and all evidence in its possession, if any, of such
infringement, misappropriation or breach.

6.2 Assignee agrees to promptly notify Assignor in writing of any infringement
or misappropriation or claim of infringement of Third Party rights in respect of
any of the Assigned Patents of which Assignee becomes aware and will provide
Assignor with any and all evidence in its possession, if any, of such
infringement, misappropriation or breach.

6.3 Each Party shall, upon request, provide the other Party with all available
evidence in its possession relevant to such infringement or suspected
infringement. From and after the Effective Date, Assignee shall have the sole
and absolute discretion to control the assertion and defense of the Assigned
Patents, using counsel of its choice, and the Assignor shall cooperate, at

 

13



--------------------------------------------------------------------------------

the sole expense of the Assignee, with all reasonable requests of the Assignee
for assistance in the assertion and defense of the Assigned Patents. Assignee
shall be solely responsible for all costs whatsoever, including attorney’s fees,
arising after the Effective Date and associated with the assertion and defense
of the Assigned Patents, and in cases of assertion of the Assigned Patents,
shall retain all recoveries with respect thereto.

6.4 Notwithstanding Sections 2 and 6.3, the Assignee agrees to prosecute,
maintain and defend all Assigned Patents until November 1, 2008. During such
period and thereafter, the Parties will cooperate in good faith in connection
with the prosecution, maintenance and defense of all Valid Claims claiming
subject matter relevant to Assignor’s exercise of the license granted in
Section 3.1.

6.5 Consistent with its obligations under Section 6.4, Assignee will prosecute,
maintain and defend the Assigned Patents in the following countries: United
States, Canada, Australia, Japan, Korea, China, India, Germany, France,
Switzerland, United Kingdom and Denmark (the “Obligatory Patent Maintenance
Territories”). Assignee may maintain patents in other countries or regions at
own discretion.

Section 7. Breach of Contract

The Parties expressly agree that, in the event a Party violates, defaults or
fails to perform any of its respective covenants, obligations, agreements,
representations or warranties contained herein, full legal remedy shall remain
available to the non-defaulting Party for redress of such violation, default or
failure, including the right to recover monetary damages or to secure such other
relief appropriate to the circumstances.

Section 8. Resolution of Disputes

Subject to the rights of the Parties under Section 8.5, if the Parties do not
fully settle, within thirty (30) days after notice thereof, any dispute, claim
or controversy arising out of or in connection with this Agreement, such
dispute, claim or controversy shall be finally resolved by binding arbitration
in accordance with the following provisions:

8.1 All disputes arising out of or in connection with the interpretation,
execution and/or resolution of the present contract shall be settled under the
Rules of Arbitration of the International Chamber of Commerce (“ICC”) and all
expedited procedures prescribed by the ICC rules shall apply. A single
arbitrator who is knowledgeable about and experienced in pharmaceutical research
and development shall conduct the arbitration under the then current rules of
the ICC, unless otherwise provided herein. The arbitrator shall be chosen in
accordance with ICC procedures from a list of qualified people maintained by the
ICC. In the event the Parties fail to agree on a single arbitrator, each Party
shall select one arbitrator and the two so selected shall select a third and the
arbitration shall be conducted by such panel of three arbitrators. In no event
shall any such arbitrator be a resident or domiciled in any country in which
either Party is domiciled or has its principal place of business.

 

14



--------------------------------------------------------------------------------

8.2 Any arbitration shall take place in London, England and shall be conducted
in the English language. The award of the arbitrators shall be final and binding
on both Parties and judgment on the arbitration award may be entered in any
court having jurisdiction thereof. The Parties bind themselves to carry out the
awards of the arbitrators. The arbitrators may grant any legal or equitable
remedy or relief that the arbitrators deem just and equitable, to the same
extent that remedies or relief could be granted by a state or federal court;
provided, however, that no punitive damages, or damages expressly excluded in
accordance with Section 9.2 may be awarded and no court action may be maintained
seeking such damages. The decision of any two of the three arbitrators appointed
shall be binding upon the Parties and final.

8.3 Each Party shall bear its own expenses incurred in connection with the
arbitration, including, without limitation, attorneys fees, costs of bringing in
consultants and experts (including deposition costs) as well as travel, food and
lodging. The costs of the ICC arbitration itself, including fees payable to the
ICC, the arbitrators as well as payments for the venue, shall, subject to the
award of the arbitrators, be divided equally between the Parties. The
arbitrators shall have the power to award recovery of all costs of the
arbitration (including reasonable attorneys’ fees, administrative fees,
arbitrators’ fees and court costs) as they so determine.

8.4 Except as set forth below, the Parties shall keep confidential the fact of
the arbitration, the dispute being arbitrated, and the decision of the
arbitrators. Notwithstanding the foregoing, the Parties may disclose information
about the arbitration to persons who have a need to know, such as directors,
trustees, management employees, witnesses, experts, investors, attorneys,
lenders, insurers, and others who may be directly affected. Additionally, if a
Party has stock that is publicly traded, the Party may make such disclosures as
are required by applicable securities laws or the rules of any stock exchange on
which such Party’s stock is publicly traded. Further, if a Party is expressly
asked by a Third Party about the dispute or the arbitration, the Party may
disclose and acknowledge in general and limited terms that there is a dispute
with the other Party which is being (or has been) arbitrated. Once the
arbitration award has become final, if the arbitration award is not promptly
satisfied, then these confidentiality provisions shall not be applicable to any
disclosures made or required to be made in connection with proceedings to
enforce the arbitration award.

8.5 No provision of, nor the exercise of any rights under, this Section 8 shall
limit the right of either Party to request and obtain from a court of competent
jurisdiction before or during the pendency of any arbitration, provisional or
ancillary remedies and relief including, but not limited to, injunctive or
mandatory relief or the appointment of a receiver. Any proceedings between the
Parties pursuant to this Section 8.5 shall be conducted in the English language.
The institution and maintenance of such proceedings shall not constitute a
waiver of the right of any Party, even if it is the plaintiff, to submit the
dispute to arbitration if such Party would otherwise have such right. For
purposes of this provision, the Party named defendant in any such proceedings
hereby submits unconditionally to the exclusive jurisdiction of the Courts and
Tribunals of the city of London, England to commence such proceedings, waives
any objection to the venue of any such proceedings in any such court and any
objection that any such court provides an inconvenient forum and consents to the
service of process upon it in connection with any such proceedings in the same
manner as provided for the giving of notice hereunder.

 

15



--------------------------------------------------------------------------------

Section 9. Miscellaneous

9.1 Nothing contained in this Agreement shall be construed as conferring upon
either Party any right to use in advertising, publicity, or other promotional
activities any name, trade name, trademark, trade dress or other designation of
the other hereto (including any contraction, abbreviation or simulation of any
of the foregoing), save as expressly stated herein. Except as otherwise required
by applicable law or regulation, each Party hereto agrees not to use or refer to
this Agreement or any provision hereof in any promotional activity without the
express written approval of the other Party. In the event any Party proposes to
issue any press release or public announcement concerning any provisions of this
Agreement or the transactions contemplated hereby, such Party shall so advise
the other Parties hereto, and the Parties shall thereafter use all commercially
reasonable efforts to cause a mutually agreeable release or announcement to be
issued. Except as otherwise required by law or applicable stock exchange
regulations, neither Party will publicly or privately disclose or divulge any
provisions of this Agreement or the transactions contemplated hereby without the
other Party’s written consent.

9.2 Neither Assignee nor Assignor shall be liable, whether in contract, tort
(including negligence and strict liability) or otherwise, for any special,
indirect, incidental, punitive, or consequential damages arising hereunder,
including, but not limited to, loss of profits or goodwill, business
interruptions or claims of customers, even if advised of the possibility of such
damages. Notwithstanding anything to the contrary in this Agreement, the Parties
agree that, if the Assignee fails to prosecute, maintain and defend the Assigned
Patents until November 1, 2008 or if either Party fails to cooperate in the
prosecution, maintenance or defense of the Valid Claims claiming subject matter
relevant to Assignor’s exercise of the license granted in Section 3.1, the
damages suffered by other Party, pursued and defended, may be considerable but
very difficult to measure and document. Accordingly, the Party which is alleged
to have failed its obligation agrees that the other Party shall have the right
to equitable relief (including by injunction or order of specific performance)
from any court of competent jurisdiction for such failure.

9.3 No amendment, modification or alteration of the terms or provisions of this
Agreement will be binding unless the same is in writing and duly executed by
each of the Parties hereto, except that any of the terms or provisions of this
Agreement may be waived in writing at any time by the Party which is entitled to
the benefits of such waived terms or provisions. No waiver of any of the
provisions of this Agreement will be deemed to, or will, constitute a waiver of
any other provision hereof (whether or not similar) or of any other present or
future right or obligation hereunder. No delay on the part of any Party to this
Agreement in exercising any right, power or privilege hereunder will operate as
a waiver thereof.

9.4 If any provision of this Agreement or the application of any such provision
to any person, Party or circumstance will be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
of this Agreement and this Agreement will remain in full force and effect and
will be effectuated as if such illegal, invalid or unenforceable provision is
not part thereof; provided, however, that if such provision is held to be
invalid or unenforceable because overbroad as written, such provision shall be
deemed amended to narrow its application to the extent necessary to make the
provision enforceable according to applicable law and shall be enforced as
amended.

 

16



--------------------------------------------------------------------------------

9.5 This Agreement (including the Exhibits attached hereto) constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral and written,
between the Parties.

9.6 The terms and conditions of this Agreement will inure to the benefit of, and
be binding upon, the respective successors and assigns of the Parties hereto.
This Agreement and the license and other rights granted or created hereunder may
not be assigned, in whole or in part by either Party without the prior written
consent of the other Party, and any attempted assignment shall be null and void;
provided, however, that either Party may assign or otherwise transfer its rights
and obligations under this Agreement to any Affiliate or to any successor in
interest to the entire business conducted by the assigning party to which this
Agreement relates (whether by merger, share exchange, sale or issuance of stock,
sale or other transfer of assets, combination or consolidation of any type,
operation of law, purchase, assignment or otherwise), but only if such assignee
or successor agrees in writing to be bound by the terms hereof.

9.7 Nothing in this Agreement, express or implied, is intended to confer any
rights or remedies hereunder on any person other than Assignee or Assignor or
any of their respective successors and permitted assigns.

9.8 The Parties hereto acknowledge and agree that the Exhibits attached hereto
are an integral part of this Agreement, and are hereby incorporated by reference
herein and made a part hereof.

9.9 The Recitals and the headings of the articles, sections and paragraphs
contained in this Agreement are inserted for convenience only and will not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

9.10 The laws of the State of New York (without regard to its conflict of laws
rules) will govern the interpretation, construction, validity, performance and
enforcement of this Agreement.

9.11 Assignee and Assignor each acknowledge that this Agreement has been
prepared jointly by the Parties and shall not be strictly construed against
either Party.

9.12 This Agreement may be executed by facsimile or original signature in two or
more counterparts, each of which will for all purposes be deemed to be an
original but all of which together will constitute one and the same instrument.

9.13 Each Party shall do and execute, or arrange for the doing and executing of,
each necessary act, document and thing to implement this Agreement, including
without limitation executing and delivering and recording any license required
by local law, with terms consistent with this Agreement to the extent permitted
by such local law, in the relevant country or jurisdictions.

 

17



--------------------------------------------------------------------------------

9.14 All notices which are required or permitted hereunder shall be in writing
and sufficient if delivered personally, sent by facsimile or electronic mail
(and promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

if to Assignee, to:

Nastech Pharmaceutical Company Inc.

3450 Monte Villa Parkway

Bothell, WA 98021

Attention: Office of the Chief Executive Officer and President

Facsimile No.: (425) 908-3650

with a copy to:

Pryor Cashman Sherman & Flynn LLP

410 Park Avenue

New York, NY 10022

Attention: Lawrence Remmel

Facsimile No.: (212) 326-0806

if to Assignor, to:

Ribotask ApS

Sdr. Boulevard 44-3. sal

DK-5000, Odense C

Denmark

Attention: Suzy Lena

Facsimile No: + 45 65 50 43 85

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile or electronic mail on a business day (or if delivered or
sent on a non-business day, then on the next business day); (b) on the business
day after dispatch if sent by nationally-recognized overnight courier; or (c) on
the fifth (5th) business day following the date of mailing if sent by mail.

9.15 The Parties hereto are independent contractors and nothing contained in
this Agreement shall be deemed or construed to create the relationship of a
partnership or joint venture or of any association or relationship between the
Parties. Assignor and Assignee each acknowledges that it does not have the
authority to make (and agrees not to make) any representation to any Third
Party, either directly or indirectly, indicating that it has the authority to
act for or on behalf of the other Party nor does it have the authority to
obligate (nor shall it obligate or purport to obligate) the other Party in any
manner whatsoever, beyond authority expressly granted herein.

 

18



--------------------------------------------------------------------------------

9.16 Following the Effective Date, each Party may make a public announcement
with respect to the existence of this Agreement subject to the approval of the
other Party, which approval shall not be unreasonably withheld, conditioned or
delayed. The substance of any such public announcement, once made, may be
republished by either Party without the further approval of the other Party.
Except with respect to such press release announcing execution and subject
matter of this Agreement by the Parties, and except as otherwise required by law
or the applicable regulations of any securities exchange, neither Party shall
use the name of the other Party or of any staff member or employee of the other
Party in any announcement publication, or presentation which relates to the
subject matter of this Agreement without the prior written consent of the other
Party. Except as expressly provided above, each Party shall keep this Agreement
and all of its terms and conditions confidential.

9.17 Each Party shall hold in confidence any Confidential Information of the
other Party hereunder, and agrees not to disclose any such Confidential
Information to any Third Party without the express written consent of the other
Party; provided, however, that either Party may disclose such information:
(a) in confidence, to its employees, consultants, attorneys, auditors and
professional advisors with a need to know and who agree to appropriate
restrictions on use or disclosure other than to further the purposes of this
Agreement or (b) to a court or tribunal as necessary to enforce this Agreement.

9.17.1 The Parties shall use the same degree of care in protecting Confidential
Information as each uses for its own information of like importance, but not
less than a reasonable degree of care. Each Party will use Confidential
Information only for purposes of furthering the purposes of this Agreement. With
respect to any Confidential Information that is revealed by a Party to the other
Party, this confidentiality requirement will remain in force for a period of
five years following the expiration or termination of this Agreement.

9.17.2 Notwithstanding any other provision of this Agreement, a Party may
disclose Confidential Information which is required to be disclosed by law, rule
or regulation (including applicable regulations of any securities exchange), or
any, administrative or legal process; provided, however, that the Party
proposing to make such disclosure shall give prompt prior written notice to the
other Party and agrees to consult with the other Party in good faith regarding
the scope of such disclosure. Furthermore, in the case of any administrative or
legal process, the Party proposing to make such disclosure shall provide
reasonable cooperation to the other Party, at the other Party’s expense, in the
latter Party’s efforts to challenge the basis for such compelled disclosure or
limit the scope of disclosure of such information, as the disclosing Party may
deem appropriate.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
duly executed in duplicate originals by their duly authorized representatives as
of the day and year first above written.

ASSIGNOR:

Ribotask ApS

 

By:  

/s/ Jesper Wengel

Name:   Jesper Wengel, Ph.D. Title:   Chairman of the Board By:  

/s/ Suzy Lena

Name:   Suzy Lena Title:   CEO

ASSIGNEE:

NASTECH PHARMACEUTICAL COMPANY, INC.

 

By:  

/s/ Bruce York

Name:   Bruce York Title:   CFO

Exhibits

A     –     Assigned Patents

B     –     Form of Assignment

C     –     Obligations to Inventors

 

20



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNED PATENTS

[Hydroxymethyl substituted RNA oligonucleotides and RNA complexes – See
attached]

 

21



--------------------------------------------------------------------------------

EXHIBIT B

Form of Recordable Patent Assignment

For good and valuable consideration, the receipt of which is hereby
acknowledged, Ribotask ApS, a company established under the laws of Denmark,
(hereinafter “Assignor”), hereby grants and assigns to Nastech Pharmaceutical
Company Inc., a company established under the laws of the State of Delaware,
United States of America (hereinafter “Assignee”), all of Assignor’s right,
title and interest in and to the Assigned Patents identified in Attachment A
hereto, to have and to hold the same, unto Assignee for its own use and
enjoyment and for the use and enjoyment of its successors and assigns, for the
full term or terms of all such rights.

IN WITNESS WHEREOF, Assignor has caused this Patent Assignment to be duly signed
on its behalf.

Ribotask ApS

 

By:  

 

Name:   Jesper Wengel, Ph.D. Title:   Chairman of the Board By:  

 

Name:   Suzy Lena Title:   CEO

Date:                     

 

State of    )    ) S.S. County of    )

Before me this      day of             , 20     , personally appeared
                            , to me known to be the person(s) who are described
in and who signed the foregoing Assignment and acknowledged to me that they
signed the same of their own free will for the purpose therein expressed.

 

 

Notary Public

 

22



--------------------------------------------------------------------------------

ATTACHMENT A [TO EXHIBIT B]

ASSIGNED PATENTS

 

Patent Number

  

Issue Date

  

Expiration Date

                 

 

23



--------------------------------------------------------------------------------

EXHIBIT C

OBLIGATIONS TO INVENTORS

 

24